Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to papers filed April 1, 2021. Applicant (once again) has canceled all claims, and added new claims 96-115. 

In the interest of compact prosecution, the Examiner has determined that newly submitted claims 96-113 resemble canceled claims 93-95. 

Newly submitted claims 114 and 115 are independent or distinct from the invention originally claimed for the following reasons: Newly submitted claim 114 is directed to a method of analyzing a mixture of organic molecules, comprising: (a) providing more than one sample; (b) subjecting the plurality of fragmented organic molecules to an ion source; (c) repeating step (b), wherein the ion source is connected to a triple-quad TOF mass spectrometer, wherein the property is ion mobility in dilute gas, and wherein the analytical process is MS-MS; and (d) the method further comprises the identification of amino acid or nucleic acid sequences. Newly submitted claim 115 is directed to a method of analyzing a mixture of organic molecules, comprising: (a) providing more than one sample; (b) subjecting the plurality of fragmented organic molecules to an ion source; (c) subsequently detecting the isotopic envelops of ionized organic molecules, wherein the isotopic envelopes of each ionized molecules that comprise different chemical compositions do not at least overlap, and the average ratio of the width of isotopic envelope relative to the distance between monoisotopic peaks is less than 0.5; and (d) repeating step (b) for each sample. Claim 1 of the claims filed July 30, 2017 was directed to a method of analyzing a primary sample containing a first plurality of organic molecules wherein the steps are: (a) separating of molecules with respect to a single or plurality of one or both a physical or chemical property; (b) subjecting the members of the second plurality of secondary samples to a process wherein the organic molecules are fragmented; (c) subjecting the plurality of secondary samples to a process whereby the newly submitted claims 114 and 115 require a search and examination beyond the claims as originally presented. As noted in MPEP 818.02(a), wherein subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03. As recited in MPEP 821.04 (¶ 8.04), since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. 
Accordingly, newly submitted claims 114-115 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Therefore, claims 96-113 are currently pending.

It should be noted that restriction between plural, distinct inventions is discretionary on the part of the examiner in utility patent applications (see MPEP § 803), and since 37 CFR 1.142(a) provides that restriction is proper at any stage of prosecution up to final action, a second requirement may be made when it becomes proper, even though there was a prior requirement with which applicant complied. Ex parte Benke, 1904 C.D. 63, 108 O.G. 1588 (Comm’r Pat. 1904) (See MPEP § 811.02).

Supplemental Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 96-113 drawn to a method of analyzing a mixture of organic molecules, classified in G01N33/68. 

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Supplemental Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Group I, the Applicant is required to further elect an ultimate species for each of the following:

A.	A single specific species election of where the mixture of organic molecules is obtained, for example, wherein the mixture of organic molecules is obtained from a single organism, a plurality of organisms, a plurality of cells...or combinations thereof (claim 97) OR wherein the mixture of organic molecules is obtained from cells from blood, saliva, sweat, sperm, or combinations thereof (claim 98) such as recited in claims 97 and 98 (please elect one of instant claims 97 or 98).

B.	A single specific species election of the source of the mixture of organic molecules according to claim 97, for example, a single organism OR a plurality of organisms OR a plurality of cells OR cells obtained from a bodily fluid OR cells obtained from a bodily tissue OR a specific combination thereof (please provide the specific combination), such as recited in claim 97 (please elect one of, or a specific combination of fragmentation methods from instant claim 97). 

C.	A single specific species election of number of samples provided by step (a), for example, wherein step (a) provides at least 100 samples (claim 99) OR wherein step (a) provides more than 1536 samples (claim 100) such as recited in claims 99 and 100 (please elect one of instant claims 99 or 100).

D.	A single specific species election of separation method of step (a)(1), for example, wherein step (a)(1) comprises at least one separation method comprising a controlled flow profile (claim 101) OR wherein step (a)(1) comprises at least one separation method comprising electrophoresis (claim 102) OR separated based on at least two chemical, physical and/or OR separated based on at least four chemical, physical and/or biological properties (instant claim 105), such as recited in claims 101, 102, 104 and 105 (please elect one of instant claims 101, 102, 104 or 105).

E.	A single specific species election of at least one chemical, physical and/or biological property according to claim 103, wherein specific combinations must be specifically recited and have specific support in the specification as originally filed For example, molecular mass OR physical cross section OR mobility in a medium OR mobility in a field OR time to relax from an excited mode OR isotopic composition OR electric dipole moment OR electric quadrupole moment OR higher electric moment OR magnetic moment OR relative or absolute permittivity OR relative or absolute permeability OR magnetic susceptibility OR electric conductivity OR vibrational mode OR other stable or excited energy levels OR translational or vibrational energy OR specificity of binding to other molecules OR likelihood of binding to other molecules OR affinity of binding to other molecules OR reaction rate of binding to other molecules OR a specific combination thereof (please provide the specific combination), such as recited in claim 103 (please elect one of, or a specific combination of properties as recited in instant claim 103). 

F.	A single specific species election of at least one fragmentation method according to claim 106, for example, enzymatic digestion OR chemical or physical dissociations OR molecular collisions OR collisions with charged or neutral atoms OR exposure to electric fields OR exposure to electromagnetic waves OR exposure to microwaves OR exposure to X-rays OR exposure to radiation or photons OR a specific combination thereof (please provide the specific combination), such as recited in claim 106 (please elect one of, or a specific combination of fragmentation methods from instant claim 106). 

G.	A single specific species election of method of claim 96 further comprising an additional step, for example, further comprising treatment of the fragmented organic molecules as OR further comprising in step (b) identifying the chemical composition of at least one ionized biopolymer (claim 110) OR further comprises identifying the amino acid or nucleic acid sequence of at least one ionized biopolymer (claims 111) OR further comprises identifying the amino acid sequence of at least one biopolymer and identifying a protein which comprises the amino acid (claim 112), such as recited in claims 108 and 110-112 (please elect one of instant claims 108, 110, 111 or 112).

H.	A single specific species election of how the fragmented organic molecules are treated according to claim 108, for example, released from a liquid or solid phase OR protected by collisional cooling OR provided with additional free charges OR a specific combination thereof (please provide the specific combination), such as recited in claim 108 (please elect one or a specific combination of treatments as recited in instant claim 108). 

I.	A single specific species election of what is identified according to claim 113, for example, (a) at least one biomarker that indicates disease OR (b) at least one biomarker that predicts drug effects OR (c) at least one biomarker quantifies actual efficacy OR (d) at least one biomarker that predicts drug side effects OR (e) at least one biomarker that identifies a biological hazards OR (f) counterterrorism measures OR (g) at least one biomarker that identifies the expected performance level OR (h) a specific combination thereof (please provide the specific combination), such as recited in claim 113 (please elect one of, or a specific combination of elements identified from (a) through (h) as recited in instant claim 113). 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species due to the different structures and/or functions.  In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite the method of claim 96 where the mixture of organic molecules is obtained from a single organism, a plurality of organisms, a plurality of cells...or combinations thereof (claim 97); or wherein the mixture of organic molecules is obtained from cells from blood, saliva, sweat, sperm, or combinations thereof (claim 98), such that depending upon the source of the mixture of organic molecules including the type of cells (e.g., mammalian, microorganism, bacterial, plant, fish, etc.) and/or where the cells are obtained from (e.g., tissue, saliva, blood, sperm, etc.) different molecules will be obtained; different methods of fragmentation and/or separation are required; different methods of ionization or analysis can be performed (e.g., MALDI TOF, ESI, IR, NMR, HPLC, etc.); different fragmentation patterns are generated; and/or different biomarkers are generated. The different sources of the mixture of organic molecules provide completely different sets of molecules that can have different chemical compositions, solubilities, ionization patterns, and/or isotopic envelops. Thus, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without 
Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the 
inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named 
inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/Amy M Bunker/
Primary Examiner, Art Unit 1639